Title: To George Washington from Nathanael Greene, 19 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     West Point octo. 19th 1780
                  
                  Your Excellencys favor of the 18th came to hand this afternoon.
                  I had given over the thoughts of going home even if I obtained
                     your permission before I received your pleasure upon the subject. My affairs
                     require it; but I am fully convinced that the time it will take and the state
                     of the Southern department will not admit of the indulgence.
                  When I marched from Tappan I wrote to Mrs Greene to come to Camp;
                     and expect her here every hour. Should I set out before her arrival the
                     disappointment of not seeing me added to the shock of my going to the Southard,
                     I am very apprehensive will have some disagreeable effect upon her health;
                     especially as her apprehensions here have been all alive respecting my going to
                     the southard before there was the least probability of it.
                  My baggage sets out in the morning, if Col. Hughes dont
                     disappoint me about the horses. And my stay shall not be more than a day longer
                     whether Mrs Greene arrives or not. Your Excellency cannot be more anxious to
                     have me come on, than I am of complying with your orders; especially since the
                     two last articles of intelligence, the Sailing of the Troops at New York and
                     the advance of Lord Cornwallis into the State of North Carolina. I am with
                     great esteem & regard your Excellencys Most Obedient humble Ser.
                  
                     Nath. Greene M. G.
                  
               